Citation Nr: 0636949	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri




THE ISSUES

4. Entitlement to an effective date prior to October 25, 
2002, for an award of service connection for bilateral 
hearing loss.  

2.  Entitlement to an effective date prior to October 25, 
2002, for an award of service connection for bilateral 
tinnitus.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 RO decision that granted service 
connection for bilateral hearing loss and tinnitus, both 
effective on October 25, 2002.  

In the veteran's August 2003 Notice of Disagreement (NOD), 
the veteran claimed earlier effective dates for the RO's 
grant of service connection for bilateral hearing loss and 
tinnitus.  



FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was granted 
in a July 2003 RO decision, effective as of October 25, 2002, 
reflecting the date that the veteran successfully reopened 
the previously-denied claim of service connection.  

2.  Service connection for tinnitus was granted in a July 
2003 RO decision, effective as of October 25, 2002, 
reflecting the date that the veteran successfully reopened 
the previously-denied claim for service connection.  




CONCLUSIONS OF LAW

1.  An effective date earlier than the date of claim on 
October 25, 2002, the date of the reopened claim, for the 
grant of service connection for bilateral hearing loss is not 
assignable by operation of law.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.114, 3.151, 3.155, 3.303, 3.400 (2006).  

2.  An effective date earlier than the date of claim on 
October 25, 2002, the date of the reopened claim, for the 
grant of service connection for bilateral tinnitus is not 
assignable by operation of law.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.114, 3.151, 3.155, 3.303, 3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, effective 
beginning on October 25, 2002, which represents the date the 
veteran's claim for that benefit was received by VA.  The 
veteran contends that an earlier effective date is warranted, 
since he has suffered from hearing loss and tinnitus since 
service.  


Veterans Claims Assistance Act of 2000

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In a January 2003 letter, the RO informed the veteran about 
the information and evidence that VA will seek to provide, 
about the information and evidence that he was expected to 
provide and requested him to provide any evidence in his 
possession pertaining to his claims for service connection.

Subsequently, the RO granted the veteran's claim for service 
connection for bilateral hearing loss and tinnitus, assigning 
a 30 percent rating for hearing loss and a 10 percent rating, 
respectively, each effective on October 14, 2003.  

In the July 2003 rating decision, the RO explained the basis 
for the ratings assigned and the basis for the effective date 
chosen.  Thus, prior to filing his claim for an earlier 
effective date, the veteran was informed of the legal basis 
for this decision.  

Subsequently, in a March 2004 SOC, the veteran was provided 
with the substance of the laws an regulations governing the 
assignment of effective dates generally and with the 
rationale for the denial of an earlier effective date in his 
particular case.  

The SOC also included the substance of the regulation setting 
forth the VA's duties to notify and assist the veteran in the 
development of his claim.  Therefore, any failure of VA in 
providing the veteran with specific notice in letter form 
concerning disability ratings and/or effective dates 
concerning these claims is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran's service medical records, service personnel 
records, VA, and private medical records are in the file.  
The veteran has not indicated that there are outstanding 
records pertaining to his claims.  He underwent a VA 
examination in January 2004.  

The Board is therefore satisfied that VA has accomplished its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims.


Analysis

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. § 3.1(r), 3.400.  All effective date determinations 
must be based upon the facts found, unless otherwise 
specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. 
§ 3.400.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  

Historically, the veteran initially applied for service 
connection for ear injury in July 1986.  The claim was denied 
in an October 1987 rating decision, which held that the 
evidence did not establish that the veteran had sustained any 
ear injury or hearing loss and that recent VA medical 
evidence only showed a history of tinnitus.   The veteran 
received notice of this rating decision in November 1987 and 
he subsequently perfected a timely appeal to the Board.  

In January 1989, the Board reviewed the evidence of record 
that included the veteran's service medical records, service 
personnel records, and VA medical records.  Based on this 
evidence, the Board found that bilateral hearing loss had not 
been present in service, given the absence of any complaints 
or findings of hearing loss during service, as well as the 
August 1962 separation examination findings of normal ears 
and ear drums, and normal whispered voice hearing in each 
ear.  

The Board denied the appeal of the claim of service 
connection for hearing loss and tinnitus.  Because the Board 
was the final forum for appeal of the RO's October 1987 
rating decision, the Board decision became final.  

On October 25, 2002, the RO received a copy of a letter from 
the veteran to his congressional representative, which in 
essence indicated that the veteran believed that he had 
hearing loss and tinnitus which were related to his active 
duty service.  

In October 2002, the RO informed the veteran that his 
congressional correspondence was considered a formal 
application to reopen his service connection claims for 
hearing loss and tinnitus.  

In July 2003, the RO sent the veteran a duty to assist 
letter, informing him that his previously denied service 
connection claims were going to be reviewed due to changes in 
regulations.  

In a letter received in February 2003, the veteran requested 
an extension of time to submit private medical evidence that 
had not been considered by the RO.  The Board notes that the 
file contains the veteran's private medical records that were 
received at the RO in February 2003.  Also, the veteran was 
afforded VA examinations that were completed in May 2003 and 
July 2003.  

Based on this new evidence, the RO reopened the finally 
denied service connection claims for hearing loss and 
tinnitus in a July 2002 rating decision.  The RO explained 
that service connection was granted based upon the medical 
nexus opinions provided in the 2003 VA examination reports 
that established a causal link between the veteran's 
currently diagnosed hearing loss and tinnitus and active duty 
service.  

As noted previously, the RO granted service connection and 
assigned a 30 percent evaluation for bilateral hearing loss 
and a 10 percent evaluation for bilateral tinnitus, both 
grants were assigned an effective date of October 25, 2002, 
the date of receipt of the veteran's reopened claim.  

In this case, governing regulation provides that when service 
connection is granted based upon the submission of new and 
material evidence which is received after a final 
disallowance, the effective date of the grant will be the 
date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(ii) [emphasis added].  

In this case, the veteran argues that entitlement to service 
connection for hearing loss and tinnitus arose many years 
prior to October 25, 2002, the date of his reopened claim.  

Nevertheless, the RO assigned an effective date in October 
2002, which represents the date the veteran's successful 
service connection claims had been received.  

The Board notes that, although the veteran has expressed some 
dissatisfaction with VA's decision to deny service connection 
in 1987 and 1989, he has not alleged that the decisions to do 
so contained clear and unmistakable error.  When attempting 
to raise a claim of clear and unmistakable error, a claimant 
must describe the alleged error with some degree of 
specificity, and unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  

Given the veteran's assertion, the Board finds no developed 
basis for consideration of the question of clear and 
unmistakable error at this time.  

The veteran's entitlement to service connection for hearing 
loss and tinnitus was first demonstrated in October 2002, in 
connection with a claim he filed in at that time.  

In accordance with governing regulation, VA is to choose the 
later of these two dates as the effective date of the grant 
of service connection.  

A review of the entire record fails to reveal any earlier 
formal or informal claim for service connection for hearing 
loss.  The Court has held that the failure to consider 
evidence which may be construed as an earlier application or 
claim, formal or informal, that would have entitled the 
claimant to an earlier effective date is remandable error.  
See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 
U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 
198-99 (1992).  However, the Court held the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  

A basis under the law has not been presented in this case for 
the assignment of an effective date earlier than October 25, 
2002, for a grant of service connection for hearing loss and 
tinnitus.  Specifically, there is simply no evidence of any 
claim for this disability having been submitted subsequent to 
the January 1989 denial of service connection and prior to 
the October 2002 claim to reopen.  

Accordingly, an effective date earlier than October 25, 2002, 
for a grant of service connection for bilateral hearing loss 
and tinnitus is not assignable by operation of law.  



ORDER

The claim for an effective date earlier than October 25, 
2002, for the grant of service connection for bilateral 
hearing loss is denied.  

An effective date earlier than October 25, 2002, for the 
grant of service connection for tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


